June 13, 2008


Mr. Richard E. McGary
Scheef & Stone, L.L.P.
5956 Sherry Lane, Ste. 1400
Dallas, TX 75225


Mr. Frank G. Giunta
Demarest, Smith & Giunta, P.L.L.C.
2626 Cole Avenue, Suite 850
Dallas, TX 75204
Mr. Steven K. Hayes
Cotten Schmidt, L.L.P.
420 Throckmorton, Suite 500
Ft. Worth, TX 76102-4127

RE:   Case Number:  04-0871
      Court of Appeals Number:  02-03-00038-CV
      Trial Court Number:  48-186361-01

Style:      GENERAL ELECTRIC COMPANY
      v.
      ARTHUR LEE MORITZ

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Mr. Thomas A.      |
|   |Wilder             |